Citation Nr: 1144697	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty form November 1969 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Cleveland RO. 

In April 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In March 2010, he testified at a Board hearing before the undersigned.  Transcripts of both hearings are associated with the claims file.

In June 2010, the Board remanded the matter for additional evidentiary development.  As part of that development, the RO was ordered to issue a statement of the case on the issue of entitlement to an increased initial rating for bilateral hearing loss.  Such was accomplished.  However, the Veteran did not thereafter perfect an appeal as to that issue and therefore it is not in appellate status.


FINDINGS OF FACT

The evidence does not establish active malaria or residuals of active malaria such as liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88, Diagnostic Code 6304 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in February 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A subsequent October 2008 communication explained how VA establishes disability ratings.  

The Board acknowledges that, in the present case, the Veteran was never informed of how VA establishes an effective date.  However, as the claim is being denied, no effective date is being assigned as a result of the instant decision.  Accordingly, any notice deficiency in this regard is moot.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.   38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran alleges entitlement to a compensable evaluation for residuals of malaria.  Specifically, he argues that his residuals of malaria should be rated as organic brain damage.  Such residuals include memory loss, decreased concentration, and an inability to sustain attention.  The Board notes that service connection has been in effect for posttraumatic stress disorder (PTSD) throughout the pendency of this appeal.

The Veteran's residuals of malaria have been rated under Diagnostic Code 6304.  Under this code, a 100 percent disability rating is warranted for active malaria.  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b.

The Veteran does not allege, and the record does not show, that he has received treatment for a current malaria outbreak since his separation from active service.  Indeed, at his March 2010 Board hearing, the Veteran denied having active malaria.   

As there is no showing of active malaria at any time during the appeal period, he is not entitled to a compensable disability rating for malaria.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board has also considered whether a separation disability rating may be assigned for the Veteran's claimed residual of organic brain damage, characterized by memory loss and decreased concentration and attention.  Again, he believes that such symptoms were caused by his active malaria that was present in service.

The record contains findings referable to the Veteran's cognitive functioning.  For example, findings associated with a May 2005 psycho-social evaluation indicated that recent and remote memory appeared intact.  Additionally, attention and concentration were characterized as "good."  Thereafter, an August 2007 VA examination conducted in conjunction with the Veteran's PTSD claim revealed that despite the Veteran's concerns, his concentration, memory and attention appeared grossly intact.  A February 2008 VA mental disorders examination reflects findings of mild cognitive impairment.  However, the examiner could not substantiate from the data that the Veteran was experiencing an organic mental disorder.  There was evidence of problems with attention, concentration and disorganized thoughts, but there were insufficient findings to conclude that there was a cognitive disorder.  The examiner noted that service connection was in effect for PTSD, which could affect attention, concentration and organization of thoughts.  

The Veteran was afforded an additional VA examination in July 2010.  He clarified that he did not believe that he had an organic mental disorder.  Rather, he felt that his malaria had worsened his PTSD and he wanted this to be recognized.  Upon review of the medical records and a clinical interview, the examiner indicated that he could not resolve the issue of whether or not the Veteran suffered from an organic mental disorder without resorting to mere speculation.  

In September 2010, the Veteran underwent a VA neuropsychological examination.  The examiner reviewed the relevant literature, which included a recent study of the long-term sequela to malaria showing that there were no significant neurocognitive deficits associated with malaria on an objective screening instrument.  Additionally, there were no self-reports of subjective complaints of attention, concentration or memory problems.  However, what is termed cerebral malaria does appear to result in cerebral compromise in the presence of certain risk factors for persisting neurological and cognitive impairments such as multiple seizures, deep/prolonged coma, hypoglycemia, and clinical features of intracranial hypertension.  The Board notes that the evidence of record fails to reveal any such risk factors in this case.

Returning to the September 2010 examination, the neurocognitive assessment clearly demonstrated that the Veteran met the diagnostic criteria for major depressive disorder and PTSD.  Per the examiner, the data argued against a diagnosis of dementia of any etiology and the Veteran's neurocognitive function appeared to have been largely preserved except as to performance on resource-demanding tasks, which was primarily due to depression and fatigue.   Although he experienced a type of malaria during service that placed him at risk of neurocognitive dysfunction, the examiner found that such deficits, as presently exhibited, were rather subtle and far less disabling than his PTSD and depression.  Moreover, the neurocognitive dysfunction experienced by the Veteran could just as well be due to his service-connected PTSD/depression.  Accordingly, it would be sheer speculation to attempt to attribute the cognitive deficits to residuals of malaria or to opine that malaria exacerbated whatever effect PTSD/ depression had on the Veteran's neurocognitive functioning.  The matter was further complicated by the fact that hepatitis C can also result in neurocognitive sequela. 

As indicated by the evidence detailed above, the record does demonstrate some cognitive impairment within the relevant period.  There is no clear medical evidence attributing such deficits to the service-connected malaria.  Indeed, the examiner in September 2010 indicated that such an association would involve sheer speculation.  In  any event, even if the evidence could be favorably construed such as to enable a finding that the Veteran's cognitive complaints including memory impairment and lack of concentration are due to his service-connected malaria, assignment of a separate rating for such symptoms is not warranted here.  Indeed, the cognitive/psychologic symptoms at issue are clearly contemplated by the diagnostic criteria associated with Veteran's evaluation for PTSD.

The Board notes that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, (pyramiding), is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereinafter, "the Court") has held that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he/she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259  (1994).  In this case, service connection has been in effect for PTSD throughout the pendency of this appeal.  Accordingly, the Veteran's reported psychiatric symptoms have already been evaluated and more appropriately assigned an increased rating under the dominant disability picture as PTSD, Diagnostic Code 9411.  In this regard, the Veteran's PTSD has been rated as 50 percent disabling, effective October 27, 2004.  A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A total disability rating of 100 percent was assigned for the Veteran's PTSD, effective April 12, 2007.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Indeed the currently assigned 50 percent and 100 percent disability ratings for the Veteran's service-connected PTSD encompass the Veteran's complaints of impairment in memory, attention and concentration. Evaluation of the same psychiatric symptomatology under codes for PTSD and for malaria, is therefore impermissible.

In sum, the record fails to demonstrate active malaria, precluding assignment of a compensable rating under Diagnostic Code 6304 for any portion of the rating period on appeal.  Moreover, to the extent that the malaria resulted in organic brain damage or otherwise caused cognitive deficit, such symptoms are entirely overlapping with those used to rate his service-connected PTSD, rendering inappropriate the assignment of a separate evaluation for any portion of the rating period on appeal due to the rules against pyramiding.  38 C.F.R. § 4.14.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of residuals of malaria, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of malaria.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning a compensable rating for residuals of  malaria, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A compensable rating for residuals of malaria is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


